UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SASHA BELL,
Plaintiff,
-against-

DET. TERRANCE WILLIAMS and CITY OF
NEW YORK,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 3/25/2020

 

18 Civ. 10615 (AT) (SDA)

ORDER

In light of the Honorable Stewart D. Aaron extending the fact discovery deadline, ECF No.
39, it is hereby ORDERED that the case management conference scheduled for April 15, 2020 is
ADJOURNED to July 15, 2020, at 10:40 a.m. By July 8, 2020, the parties shall file their joint

status letter. See ECF No. 24 § 16.
SO ORDERED.

Dated: March 25, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
